The opinion of the court was delivered October 20, 1852, by
Lewis J.
— In this case stated, the evidence of the facts is given, instead of the facts themselves. Whenever this is done, we must treat the case as in the nature of a demurrer to evidence, in which the court may draw every inference against the party demurring, which a jury might reasonably draw. Taking this view of the testimony of John Greorge, in connection with the other facts stated, we have no difficulty in drawing the inference, that the defendants below, had the funds of the decedent’s estate in their hands, including the share of the widow, and that in consideration that she would agree to forbear to enforce her claim, for the term of a year, they jointly promise to give her a note, and good security for the amount. There is sufficient consideration for the promise. The action may be sustained on it, and the Common Pleas have jurisdiction, notwithstanding the settlement of the administrators’ account in the Orphans’ Court. The agreement for a year’s forbearance, placed the claim upon a new footing. It suspended her remedy in the Orphans’ Court, and gave her a common law action in the Common Pleas, on which she might have recovered a judgment for the whole sum of $316.66-f, with interest, from the 19th November, 1844, that being the amount for which they agreed to give their note, with security. Upon such a recovery, she would hold the principal sum in trust for the parties entitled at her death. But it is stated in the argument, that the action is brought to recover the interest on that sum, and we suppose that the court below intended to render a judgment for that amount only. If we knew how to impress upon the minds of counsel, the necessity of seeing that a final judgment is entered, before a writ of error is taken out, we would certainly make another effort. It is satisfactory to us to know the precise nature and extent of the judgment we are called upon to review; and it is natural that the parties themselves, should feel some interest in knowing how far their rights are conceded by an affirmance here. *36But as the main question was argued without objection, we have disposed of-it, without intending our action to be regarded as a precedent.
Judgment affirmed.